Berry, J.
These are all attempted appeals from orders refusing to strike out certain portions of the complaints in the above entitled actions as irrevelant and redundant Such orders are not appealable. The only ground upon which it is contended that they are appealable is that they involve the merits of the action or some part thereof. If the matter objected to is irrevelant or redundant it has, for that very reason, nothing to do with the merits of the action; that is to say, with the substantial matter in controversy, which is the subject of the action, or with any part thereof. Hence an order refusing to strike it out cannot affect, dispose of, or in any way involve the merits of the action or any part thereof. Whitney v. Waterman, 4 How. Pr. 313; Bedell v. Stickles, 4 How. Pr. 432; Field v. Stewart, 8 Abb. Pr. N. S. 193; Murphy v. Dickinson, 40 How. Pr. 66; Hughes v. Merc. Ins. Co. 10 Abb. Pr. N. S. 37; Morehouse v. Yeager, 6 Jones & Spencer, 50.
The appeals are dismissed.
Gilfillan, C. J., having been of counsel, did not sit in this case.